Name: Commission Implementing Decision (EU) 2017/1406 of 31 July 2017 determining the location of the ground-based infrastructure of the EGNOS system (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: communications;  European construction;  organisation of transport;  air and space transport
 Date Published: 2017-08-01

 1.8.2017 EN Official Journal of the European Union L 200/4 COMMISSION IMPLEMENTING DECISION (EU) 2017/1406 of 31 July 2017 determining the location of the ground-based infrastructure of the EGNOS system (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 1285/2013 of the European Parliament and of the Council of 11 December 2013 on the implementation and exploitation of European satellite navigation systems and repealing Council Regulation (EC) No 876/2002 and Regulation (EC) No 683/2008 of the European Parliament and of the Council (1), and particularly Article 12(3)(c) thereof, Whereas: (1) The EGNOS system belongs to the European Union pursuant to Article 6 of Regulation (EU) No 1285/2013. Its full acquisition by the Union on 1 April 2009 was the subject of correspondence between the European Space Agency and the Commission on 24 March and 31 March 2009, and was approved by the Commission decision of 31 March 2009 (2). In the letter sent to the European Space Agency on 31 March 2009, the Commission stated that it was accepting the assets in their de facto and de jure condition. (2) The ground infrastructure of the EGNOS system comprises a coordination centre for system operations, mission control centres, ranging and integrity monitoring stations, stations for communication with the geostationary satellites, a service centre and a secure data transmission network. (3) The coordination centre for system operations underpins the EGNOS system because it manages the operational activities and system maintenance. It has been located in Toulouse (France) since 2004, i.e. prior to the Union's acquisition of the system. There is no need to reconsider this location if it meets the needs of the programme, takes advantage of the public investments already granted to it and fulfils the safety requirements in coordination with the Member State on whose territory the coordination centre for system operations is situated. Furthermore, transfer to a different location would incur costs and may disrupt the functioning of the system. (4) The role of the two mission control centres is to constantly monitor and control the state and functioning of the system. They have been located in Ciampino (Italy) and Torrejon (Spain) since 2004 and 2003 respectively, i.e. prior to the Union's acquisition of the system. There is no need to reconsider these two locations if they meet the needs of the programme, take advantage of the public investments already granted to them and fulfil the safety requirements in coordination with the Member State on whose territory the mission control centres are situated. Furthermore, transfer to different locations would incur costs and may disrupt the functioning of the system. (5) The role of the ranging and integrity monitoring stations (RIMS) is to monitor the smooth functioning of the global navigation satellite systems (GNSS) at local level. They take real-time measurements of the disparities between the geolocation data derived from the signals emitted by these systems and their own reference location, which is extremely precise. The choice of their location takes account above all of the technical need for harmonious geographical distribution over all the territories covered by the EGNOS system, but also of the possible presence of pre-existing installations and equipment, and observes security requirements in coordination with the Member States and third countries on whose territory they are situated. (6) The number and location of the RIMS stations may evolve depending on the state of progress of the programme, its needs and above all the extension of system coverage in full compliance with the third subparagraph of Article 2(5) of Regulation (EU) No 1285/2013. They may also be changed in accordance with the results of the security risk analyses, particularly in the case of RIMS stations situated in third countries. (7) Navigation land earth stations (NLES) send the corrected data to the EGNOS transponders installed on the geostationary satellites. This enables the recipients of the GNSS signals in the areas covered by the EGNOS system to make suitable corrections to their positioning. There are two NLES stations for each geostationary satellite. The choice of location essentially reflects the technical requirements, in particular the need to establish a local connection between the EGNOS system equipment and the signal transmission equipment belonging to the operators of the geostationary satellites on which the EGNOS transponders are installed. However, it also takes account of compliance with the security requirements. (8) The number and location of NLES stations may evolve depending on the state of progress and needs of the programme, and above all depending on the lifetime of the EGNOS transponders installed on the geostationary satellites currently in orbit and the choice of satellites onto which the future transponders will be embarked. (9) The purpose of the service centre is, on the one hand, to monitor the quality of the signals and data sent by the transponders installed on the geostationary satellites and, on the other hand, to act as an interface with EGNOS users It also disseminates commercial data from the EDAS service referred to in Article 2(5)(b) of Regulation (EU) No 1285/2013. The service centre has been located in Torrejon (Spain) since 2004, i.e. prior to the Union's acquisition of the system. There is no need to reconsider this location if it meets the needs of the programme, takes advantage of the public investments already granted to it and fulfils the safety requirements in coordination with the Member State on whose territory the service centre is situated. Furthermore, transfer to a different location would incur costs and may disrupt the functioning of the system. (10) In order to ensure a secure interconnection in real time for all components of the ground infrastructure of the EGNOS system, they are connected to each other by the EWAN network (EGNOS wide area network), a secure data transmission network specifically dedicated to the system. Due to the physical characteristics of this network, it would not be possible to determine its location and specify it in this decision. (11) The location of the coordination centre for system operations, the mission control centres, RIMS stations, NLES stations and service centre constituting the ground infrastructure of the EGNOS system should be approved. (12) The measures provided for in this Decision are in line with the opinion of the committee established pursuant to Article 36(1) of Regulation (EU) No 1285/2013, HAS ADOPTED THIS DECISION: Article 1 The location of the coordination centre for system operations, mission control centres, ranging and integrity monitoring stations, stations for communication with the geostationary satellites and service centre constituting the ground infrastructure of the EGNOS system shall be set out in the Annex. Article 2 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 31 July 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 347, 20.12.2013, p. 1. (2) C(2009) 2386. ANNEX Name Site Coordination centre for system operations Toulouse (France) Mission control centres Ciampino (Italy), Torrejon (Spain) Ranging and integrity monitoring stations (RIMS) Aalborg (Denmark), Abou Simbel (Egypt), Azores (Portugal), Agadir (Morocco), Al'Aqaba (Jordan), Alexandria (Egypt), Athens (Greece), Berlin (Germany), Catania (Italy), Ciampino (Italy), Cork (Ireland), Djerba (Tunisia), Egilsstadir (Iceland), Gavle (Sweden), Glasgow (UK), Golbasi (Turkey), Gran Canaria (Spain), Haifa (Israel), Hartebeeshoek (South Africa), Jan Mayen (Norway), Kiev (Ukraine), Kirkenes (Norway), Kourou (France), Kuusamo (Finland), Lappeenranta (Finland), La Palma (Spain), Lisbon (Portugal), Madeira (Portugal), Malaga (Spain), Moncton (Canada), Nouakchott (Mauritania), Oran (Algeria), Palma de Mallorca (Spain), Paris (France), Reykjavik (Iceland), Santiago de Compostela (Spain), Sofia (Bulgaria), Svalbard (Norway), Swanwick (UK), Toulouse (France), TromsÃ ¸ (Norway), Trondheim (Norway), Warsaw (Poland), Zurich (Switzerland) Navigation land earth stations (NLES) Aussaguel (France), Betzdorf (Luxembourg), Burum (Netherlands), Cagliari (Italy), Fucino (Italy), Rambouillet (France), Redu (Belgium) Service centre Torrejon (Spain)